STAKELY, Justice.
This is an appeal from a decree of the equity court denying L. D. Tranum (appellant) a divorce from Anna Tranum (appellee), his wife, but granting her a divorce from him from bed and board, as prayed for in her cross-bill, on the ground of voluntary abandonment. The decree also awarded her $50 per month as permament alimony and counsel fees in the sum of $75,.such fee to be paid at the rate of $15 per month.
The case was tried orally before the court. No good purpose would be served-by setting out the evidence in detail. Both parties are about 46 years of age and in recent years she has had to undergo a serious operation, leaving her in a weakened condition. She is now forced to live with her married daughter, the only child. The court found that his conduct was the cause of the breakup of the home.
Tendencies of the evidence show that appellantj after, deduction for income taxes, hospital insurance, old age benefits, etc., has a take home pay of $2643.35 per annum.. He is employed at a plant in Andalusia. Tendencies of the evidence further show that she has no income of any kind and only owns an undivided one-half interest in 40 acres of land from which no rent can be procured.
The court heard the witnesses testify and saw their demeanor on the wit-, ness stand. We have often said that under these circumstances we will not disturb the findings of the court unless they are palpably wrong. Crittenden v. Crittenden, 256 Ala. 219, 54 So.2d 489; Sills v. Sills, 246 Ala. 165, 19 So.2d 521.
The decree of the court is due to be affirmed and in addition thereto we allow a fee of $50 for the benefit of counsel for appellee to be paid into the registry of the court for services rendered by counsel for appellee on this appeal.
Affirmed.
LIVINGSTON, C. J., and BROWN and LAWSON, JJ., concur.